EXHIBIT 10.2

 

Borrower:  

1st FINANCIAL SERVICES CORPORATION

Account Number:   [REDACTED]   

BB&T

PROMISSORY NOTE

   Note Number: 00001       Address:   101 JACK STREET      
Monroe, North Carolina         HENDERSONVILLE, NC 28792       Date: June 25,
2008   

THE UNDERSIGNED BORROWER REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING
OBTAINED FOR BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES AND NOT FOR PERSONAL,
FAMILY, OR HOUSEHOLD PURPOSES. For value received, the undersigned, jointly and
severally, if more than one, promises to pay to BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (the “Bank”), or order, at any of
Bank’s offices in the above referenced city (or such other place or places that
may be hereafter designated by Bank), the sum of Ten Million Dollars
($10,000,000), in immediately available coin or currency of the United States of
America.

 

¨ Borrower shall pay a prepayment fee as set forth in the Prepayment Fee
Addendum attached to this Promissory Note (this “Note”).

Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:

 

¨ Fixed rate of             % per annum.

 

¨ Variable rate of the Bank’s Prime Rate plus              % per annum to be
adjusted              as the Bank’s Prime Rate changes. If checked here  ¨, the
interest rate will not exceed a(n)  ¨ fixed  ¨ average maximum rate of
            % or a  ¨ floating maximum rate of the greater of              % or
the Bank’s Prime Rate; and the interest rate will not decrease below a fixed
minimum rate of              %. If an average maximum rate is specified, a
determination of any required reimbursement of interest by Bank will be made: ¨
when Note is repaid in full by Borrower ¨ annually beginning on             .

 

¨ Fixed rate of              % per annum through              which
automatically converts on              to a variable rate equal to the Bank’s
Prime Rate plus              % per annum which shall be adjusted              as
such Prime Rate changes.

 

x Adjusted LIBOR Rate, as defined on the attached Addendum to Promissory Note
and incorporated herein by reference.

Principal and interest are payable as follows:

 

x       Principal (plus any accrued interest not otherwise scheduled herein)

 

}

  is due in full at maturity on June 25, 2009.

¨        Principal plus accrued interest

   

¨        Payable in consecutive              installments of

  ¨ Principal       ¨ Principal and Interest  

}

  commencing on             

and continued on the same day of each calendar period thereafter, in
             equal payments of $            , with one final payment of all
remaining principal and accrued interest due on             .

 

x Accrued interest is payable quarterly commencing on September 25, 2008 and
continuing on the same day of each calendar period thereafter, with one final
payment of all remaining interest due on June 25, 2009.

 

¨ Bank reserves the right in its sole discretion to adjust the fixed payment due
hereunder              on              and continuing on the same day of each
calendar period thereafter, in order to maintain an amortization period of no
more than              months from the date of this Note. Borrower understands
the payment may increase if interest rates increase.

 

x Prior to an event of default, Borrower may borrow, repay, and reborrow
hereunder pursuant to the terms of the Loan Agreement, hereinafter defined.

 

¨             

 

¨ Borrower hereby authorizes Bank to automatically draft from its demand,
deposit, or savings account(s) with Bank or other bank, any payment(s) due under
this Note on the date(s) due. Borrower shall provide appropriate account
number(s) for account(s) at Bank or other bank.

Borrower shall pay to Bank, or order, a late fee in the amount of four percent
(4%) of any installment past due for fifteen (15) or more days. When any
installment payment is past due for fifteen (15) or more days, subsequent
payments shall first be applied to the past due balance. In addition, the
undersigned shall pay to Bank a returned payment fee if the undersigned or any
other obligor hereon makes any payment at any time by check or other instrument,
or by any electronic means, which is returned to Bank because of nonpayment due
to nonsufficient funds.

All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount. Notwithstanding any other provision
contained in this Agreement, in no event shall the provisions of this paragraph
be applicable to any Promissory Note which requires disclosures pursuant to the
Consumer Protection Act (Truth-In-Lending Act), 15 USC § 1601, et seq., as
implemented by Regulation Z.

 

Page 1 of 4



--------------------------------------------------------------------------------

This Note is given by the undersigned in connection with the following
agreements (if any) between the undersigned and the Bank:

Deed(s) of Trust / S.C. Mortgage(s) granted in favor of Bank as beneficiary /
mortgagee:

 

¨ dated              in the maximum principal amount of $            

granted by             

 

¨ dated              in the maximum principal amount of $            

granted by            

Security Agreement(s) conveying a security interest to Bank:

 

¨ dated              given by             

 

¨ dated              given by             

 

¨ Securities Account Pledge and Security Agreement dated           , executed by
          .

 

¨ Control Agreement(s) dated             , covering   ¨ Deposit Account(s)  
¨ Investment Property     ¨ Letter of Credit Rights   ¨ Electronic Chattel Paper
 

 

¨ Assignment of Certificate of Deposit, Security Agreement, and Power of
Attorney (for Certificated Certificates of Deposit) dated             , executed
by             .

 

¨ Pledge and Security Agreement for Publicly Traded Certificated Securities
dated                         , executed by                     .

 

¨ Assignment of Life Insurance Policy as Collateral dated
                            , executed by             .

 

x Letter Loan Agreement dated June 25, 2008, executed by  x Borrower
and  ¨ Guarantor(s).

 

x Pledge and Security Agreement dated June 25, 2008.

All of the terms, conditions and covenants of the above described agreements
(the “Agreements”) are expressly made a part of this Note by reference in the
same manner and with the same effect as if set forth herein at length, and any
holder of this Note is entitled to the benefits of and remedies provided in the
Agreements and any other agreements by and between the undersigned and the Bank.
In addition to Bank’s right of set-off and to any liens and security interests
granted to Bank in the Agreements, the undersigned hereby grants to Bank a
security interest in all of its deposit accounts with and investment property
held by Bank, which shall serve as collateral for the indebtedness and
obligations evidenced by this Note.

No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such holder,
nor shall any delay, omission or waiver on any one occasion be deemed a bar to
or waiver of the same or of any other right on any future occasion. Every one of
the undersigned and every endorser or guarantor of this note regardless of the
time, order or place of signing waives presentment, demand, protest and notices
of every kind and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there be available to the holder
collateral for this Note, and to the additions or releases of any other parties
or persons primarily or secondarily liable.

The failure to pay any part of the principal or interest when due on this Note
or to fully perform any covenant, obligation or warranty on this or on any other
liability to the Bank by any one or more of the undersigned, by any affiliate of
the undersigned (as defined in 11 USC Section (101)(2)), or by any guarantor or
surety of this Note (said affiliate, guarantor, and surety are herein called
“Obligor”); or if any financial statement or other representation made to the
Bank by any of the undersigned or any Obligor shall be found to be materially
incorrect or incomplete; or if any of the undersigned shall fail to furnish
information and documentation to the Bank sufficient to verify the identity of
the undersigned as required under the USA Patriot Act; or in the event of a
default under any of the Agreements or any other obligation of any of the
undersigned or any Obligor; or should the Bank demand that the undersigned
secure or provide additional security for its obligations under this Note and
security deemed adequate and sufficient by the Bank is not given when demanded;
or in the event one or more of the undersigned or any Obligor shall die,
terminate its existence, allow the appointment of a receiver for any part of its
property, make an assignment for the benefit of creditors, or should a
proceeding under bankruptcy or insolvency laws be initiated by or against any of
the undersigned or any Obligor; or should the Bank otherwise deem itself, its
security interests, or any collateral unsafe or insecure; or should the Bank in
good faith believe that the prospect of payment or other performance is
impaired; or if there is an attachment, execution, or other judicial seizure of
all or any portion of the Borrower’s or any Obligor’s assets, including an
action or proceeding to seize any funds on deposit with the Bank, and such
seizure is not discharged within 20 days; or if final judgment for the payment
of money shall be rendered against the Borrower or any Obligor which is not
covered by insurance or debt cancellation contract and shall remain undischarged
for a period of 30 days unless such judgment or execution thereon is effectively
stayed; or should any guarantor terminate any guaranty agreement given in
connection with this Note, then any one of the same shall be a material default
hereunder and this Note and other debts due the Bank by any one or more of
undersigned shall immediately become due and payable at the option of the Bank
without notice or demand of any kind, which is hereby waived. From and after any
event of default hereunder, interest shall accrue on the sum of the principal
balance and accrued interest then outstanding at the variable rate equal to the
Bank’s Prime Rate plus 5% per annum (“Default Rate”) until such principal and
interest have been paid in full, provided that such rate shall not exceed at any
time the highest rate of interest permitted by the laws of the State of North
Carolina; and further provided that such rate shall apply after judgment. In
addition, upon default, the Bank may pursue its full legal remedies at law or
equity, and the balance due hereunder may be charged against any obligation of
the Bank to any party including any Obligor. Bank shall not be obligated to
accept any check, money order, or other payment instrument marked “payment in
full” on any disputed amount due hereunder, and Bank expressly reserves the
right to reject all such payment instruments. Borrower agrees that tender of its
check or other payment instrument so marked will not satisfy or discharge its
obligation under this Note, disputed or otherwise, even if such check or payment
instrument is inadvertently processed by Bank unless in fact such payment is in
fact sufficient to pay the amount due hereunder.

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Note remains outstanding or as long as Bank
remains obligated to make advances, the undersigned shall furnish annually an
updated financial statement in a form satisfactory to Bank, which, when
delivered shall be the property of the Bank.

The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate at its
executive offices in Winston-Salem, North Carolina. The Prime Rate is one of
several rate indexes employed by the Bank when extending credit, and not
necessarily the lowest rate. Any change in the interest rate resulting from a
change in the Bank’s Prime Rate shall become effective as of the opening of
business on the effective date of the change. If this Note is placed with an
attorney for collection, the undersigned agrees to pay, in addition to
principal, interest, and late fees, if any, all costs of collection, including
but not limited to reasonable attorneys’ fees. All obligations of

 

Page 2 of 4



--------------------------------------------------------------------------------

the undersigned and of any Obligor shall bind his heirs, executors,
administrators, successors, and/or assigns. Use of the masculine pronoun herein
shall include the feminine and the neuter, and also the plural. If more than one
party shall execute this Note, the term “undersigned” as used herein shall mean
all the parties signing this Note and each of them, and all such parties shall
be jointly and severally obligated hereunder. Wherever possible, each provision
of this Note shall be interpreted in such a manner to be effective and valid
under applicable law, but if any provision of this Note shall be prohibited by
or invalid under such law, such provision shall be ineffective but only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Note. All of the undersigned
hereby waive all exemptions and homestead laws. The proceeds of the loan
evidenced by this Note may be paid to any one or more of the undersigned.

From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and the holder hereof, from
time to time may waive or surrender, either in whole or in part any rights,
guaranties, secured interest, or liens, given for the benefit of the holder in
connection with the payment and the securing the payment of this Note; but no
such occurrence shall in any manner affect, limit, modify, or otherwise impair
any rights, guaranties or security of the holder not specifically waived,
released, or surrendered in writing, nor shall the undersigned makers, or any
obligor, either primarily or contingently, be released by reason of the
occurrence of any such event. The holder hereof, from time to time, shall have
the unlimited right to release any person who might be liable hereon, and such
release shall not affect or discharge the liability of any other person who is
or might be liable hereon. No waivers and modifications shall be valid unless in
writing and signed by the Bank. The Bank may, at its option, charge any fees for
the modification, renewal, extension, or amendment of any of the terms of the
Note permitted by N.C.G.S.§ 24-1.1. In case of a conflict between the terms of
this Note and the Loan Agreement or Commitment Letter issued in connection
herewith, the priority of controlling terms shall be first this Note, then the
Loan Agreement, and then the Commitment Letter. This Note shall be governed by
and construed in accordance with the laws of North Carolina.

(SIGNATURES ON FOLLOWING PAGE)

 

Page 3 of 4



--------------------------------------------------------------------------------

BB&T

PROMISSORY NOTE SIGNATURE PAGE

 

Borrower:   

  1st FINANCIAL SERVICES CORPORATION

Account Number:      [REDACTED]    Note Number:      00001 Note Amount:   
  $10,000,000.00    Date:      June 25, 2008

Notice of Right to Copy of Appraisal: If a 1-4 family residential dwelling is
pledged as collateral for this Note, you, the undersigned, have a right to a
copy of the real estate appraisal report used in connection with your
application for credit. If you wish to receive a copy, please notify in writing
the branch office where you applied for credit. You must forward your request to
the Bank no later than 90 days after the date of this Note. In your request
letter, please provide your name, mailing address, appraised property address,
the date of this Note, and the Account and Note Numbers shown on the front of
this Note.

IN WITNESS WHEREOF, the undersigned, on the day and year first written above,
has caused this note to be executed under seal.

If Borrower is a Corporation:

 

       

1st FINANCIAL SERVICES CORPORATION

WITNESS:

    Name of Corporation

/s/ Clegg E. Sell, Jr.

    By:  

/s/ Gregory Gibson

      GREG GIBSON     Title:   CHIEF EXECUTIVE OFFICER     By:  

 

      Enter Name     Title:   Title

 

Page 4 of 4